DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1, 12, and 17 have been amended. Double Patenting Rejection has been withdrawn in response to Terminal Disclaimer filed 05/09/2022. Claims 1-23 and 26-27 are currently pending. 

Allowable Subject Matter

Claims 1-23 and 26-27 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 12, and 17, the known prior art does not teach either alone or in combination a port comprising hardware to support the multi-lane link, the link comprising a lane that comprises a first differential signal pair and a second differential signal pair, wherein the first differential signal pair is initially configured to transmit data and the second differential signal pair is initially configured to receive data; and link configuration logic, implemented at least in part in hardware circuitry, to: determine that the port comprises hardware to support one or both of receiving data on the first differential signal pair or transmitting data on the second differential signal pair; perform link equalization for the first differential signal pair in a receive direction and a transmit direction and perform link equalization for the second differential signal pairs in a receive direction and a transmit direction before initialization of the multi-lane link is complete; and reconfigure the first differential signal pair to receive data with the second differential signal pair or reconfigure the second differential signal pair to transmit data with the first differential signal pair; and wherein the port is to transmit data or receive data based on reconfiguration of one or both the first differential signal pair and the second differential signal pair.

US PG Patent 7,469,311 discloses a bus interface with a first and second set of links wherein the number of lanes can be reduced. No mention of perform link equalization for the first differential signal pair in a receive direction and a transmit direction and perform link equalization for the second differential signal pairs in a receive direction and a transmit direction before initialization of the multi-lane link is complete is present. 

US PGPUB 2011/0106989 discloses switching a link from a first direction to a second direction. No mention of perform link equalization for the first differential signal pair in a receive direction and a transmit direction and perform link equalization for the second differential signal pairs in a receive direction and a transmit direction before initialization of the multi-lane link is complete is present.

US PGPUB 2015/0092791 discloses performing link equalization between link partners. No mention of link equalization for the second differential signal pairs in a receive direction and a transmit direction before initialization of the multi-lane link is complete; and reconfigure the first differential signal pair to receive data with the second differential signal pair or reconfigure the second differential signal pair to transmit data with the first differential signal pair; and wherein the port is to transmit data or receive data based on reconfiguration of one or both the first differential signal pair and the second differential signal pair is present. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.Z.W./Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184